Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 1 of 73




                    EXHIBIT B
      Case 2:20-cv-00966-NR Document 76-26/18/2020
                                 Received   Filed 07/13/20     Page 2 of 73
                                                   1:36:29 PM Commonwealth Court of Pennsylvania


                                            Filed 6/18/2020 1:36:00 PM Commonwealth Court of Pennsylvania
                                                                                             364 MD 2020

Sozi Pedro Tulante (Pa. 202579)             Neil Steiner (pro hac vice forthcoming)
Julia Chapman (Pa. 315959)                  DECHERT LLP
Tiffany Engsell (Pa. 320711)                Three Bryant Park
Craig Castiglia (Pa. 324320)                1095 Avenue of the Americas
DECHERT LLP                                 New York, NY 10036
Cira Centre                                 212.698.3822
2929 Arch Street
Philadelphia, PA 19104
215.994.4000


Ronald Fein (pro hac vice forthcoming)
John Bonifaz (pro hac vice forthcoming)
Ben Clements (pro hac vice forthcoming)
Free Speech For People
1320 Centre Street #405
Newton, MA 02459
617.244.0234

Attorneys for Petitioner
__________________________________________
                                         :
NAACP PENNSYLVANIA STATE                 :COMMONWEALTH COURT
CONFERENCE,                              :    OF PENNSYLVANIA
                                         :
                         Petitioner,     :
                                         :
             v.                          : ORIGINAL JURISDICTION
                                         :
                                         :    No.______________
                                         :
KATHY BOOCKVAR,                          :
SECRETARY OF THE COMMONWEALTH,           :
AND JESSICA MATHIS, DIRECTOR OF THE :
BUREAU OF ELECTION SERVICES AND          :
NOTARIES,                                :
                                         :
                         Respondents.    :
_________________________________________:
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 3 of 73




                               NOTICE TO DEFEND
      You have been sued in court. If you wish to defend against the claims set

forth in the following pages, you must take action within 20 days after this Petition

and Notice are served by entering a written appearance personally or by attorney and

filing in writing with the Court your defenses or objections to the claims set forth

against you. You are warned that if you fail to do so the case may proceed without

you and a judgment may be entered against you by the Court without further notice

for any claim or relief requested by the Petitioner.

YOU SHOULD TAKE THIS PAPER TO A LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR
TELEPHONE THE OFFICE SET FORTH BELOW TO FIND OUT WHERE
YOU CAN GET LEGAL HELP.


                   DAUPHIN COUNTY BAR ASSOCIATION
                         Lawyer Referral Service
                          213 North Front Street
                          Harrisburg, PA 17101
                              (717) 232-753




                                           2
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 4 of 73




__________________________________________
                                         :
NAACP PENNSYLVANIA STATE                 :COMMONWEALTH COURT
CONFERENCE,                              :    OF PENNSYLVANIA
                                         :
                     Petitioner,         :
                                         :
          v.                             : ORIGINAL JURISDICTION
                                         :
                                         :    No.______________
                                         :
KATHY BOOCKVAR,                          :
SECRETARY OF THE COMMONWEALTH,           :
AND JESSICA MATHIS, DIRECTOR OF THE :
BUREAU OF ELECTION SERVICES AND          :
NOTARIES,                                :
                                         :
                     Respondents.        :
_________________________________________:

                    PETITION FOR REVIEW
       ADDRESSED TO THIS COURT’S ORIGINAL JURISDICTION
        Petitioner the National Association for the Advancement of Colored People
 Pennsylvania State Conference (“NAACP-PSC”) files this Petition for Declaratory
 and Injunctive Relief against Defendants Kathy Boockvar in her official capacity
 as Secretary of the Commonwealth and Jessica Mathis in her official capacity as
 the Director of the Bureau of Election Services and Notaries, and alleges as follows:


                                 INTRODUCTION
      1.     There is no right more fundamental under our state constitution than

the right to vote. Bergdoll v. Kane, 731 A.2d 1261, 1268 (Pa. 1999) (“The interest

sought to be protected is the fundamental right to vote); cf. id. at 1269 (“The right
          Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 5 of 73




[to vote] is pervasive of other basic civil and political rights, and is the bed-rock of

our free political system.”) (quoting Moore v. Shanahan, 486 P.2d 506, 511 (Kan.

1971)).

      2.       To that end, the Pennsylvania Constitution’s Free and Equal Elections

Clause provides that “[e]lections shall be free and equal; and no power, civil or

military, shall at any time interfere to prevent the free exercise of the right of

suffrage.” Pa. Const. art. I, § 5.

      3.       Petitioner the NAACP-PSC brings these claims because

Pennsylvania’s response to the novel SARS-CoV-2 coronavirus (“coronavirus”)

pandemic has created the perfect storm for depriving Pennsylvania citizens of their

fundamental right to vote in the midst of an unprecedented public health crisis, in

violation of the Free and Equal Elections Clause.

      4.       Absent judicial intervention, Pennsylvania’s voting regime will

disenfranchise large numbers of Pennsylvanians in the upcoming November

General Election and in future elections as long as the pandemic continues.

      5.       In just a few months since the first confirmed case of the Coronavirus

Disease 2019 (“COVID-19”) in Pennsylvania, almost 80,000 Pennsylvanians have




                                           2
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 6 of 73




confirmed cases of COVID-19, the disease caused by the novel coronavirus, and

more than 6,000 have lost their lives.1

      6.     The coronavirus will continue to spread for the foreseeable future as

there is no known cure nor available vaccine. The recent efforts to reopen the

economies in several states, including Pennsylvania, do not change the imminent

threat posed by the coronavirus. In fact, nearly half of the states—the bulk of them

that reopened weeks ago—are now seeing a devastating surge of cases, including

record numbers in Texas and Arizona.2 There is no reason that Pennsylvania will

escape this fate once social distancing practices and other strict rules are relaxed.

In fact, public health experts, and the Commonwealth of Pennsylvania itself,

project that the crisis will persist at least until the end of 2020, and that the second

“wave” of COVID-19, which is expected to occur in Fall 2020, will be even more

dire than the initial wave of Spring 2020. This devastating second wave will

directly impact the November 2020 General Election. Further, there are likely to

be a number of additional “waves” of COVID-19 going forward, unless and until a



1
  Pennsylvania Department of Health, COVID-19 Data for Pennsylvania (last
updated June 17, 2020), https://www.health.pa.gov/topics/disease/coronavirus/
Pages/Cases.aspx.
2
  Sheryl Gay Stolberg and Noah Weiland, As Coronavirus Infections Climb,
Washington Moves On to Other Business, N.Y. Times (June 10, 2020),
https://www.nytimes.com/2020/06/10/us/politics/coronavirus-washington-
trump.html?action=click&module=RelatedLinks&pgtype=Article.


                                            3
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 7 of 73




vaccine is developed and becomes widely available, and elections beyond

November 2020 may be impacted.

      7.     There are multiple ways Pennsylvania has failed to take appropriate

steps to protect voters amid the pandemic and has otherwise prevented voters from

casting their ballots. These issues were apparent in the June 2, 2020 Primary

Election and the very same issues will persist for the November General Election,

unless this Court takes action.

      8.     First, for the Primary Election, Pennsylvania allowed county board of

elections to consolidate polling places, in some instances by 84 percent, and

operate with fewer poll workers. Indeed, four counties presented consolidation

plans calling for more than 60% consolidation of polling places, and Respondents

approved those consolidation plans without adjustment or question.

      9.     Pennsylvania’s reduction of polling places and failure to have

adequate numbers of poll workers at each polling place to service large crowds

resulted in long lines and overcrowding at polling places that did not allow voters

to practice necessary social distancing measures to prevent the risk of transmission

of COVID-19. As a result, Pennsylvanians who voted in person are at increased

risk for COVID-19. Because the pandemic will not subside by, and is predicted to

in fact be worse in, November, the same concerns will motivate polling place




                                         4
        Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 8 of 73




consolidation during the general election. Pennsylvanians will again be required to

risk their health and lives to ensure that their votes are counted.

      10.    Second, Pennsylvania has not established any state-wide deadlines or

procedures sufficient to notify voters of changed or consolidated polling places.

Notice of changes in polling locations was required to be posted only 15 days

before the elections and only at the county board of elections office and on the

Internet. Many Pennsylvania voters did not learn of the change in their regular

polling place for the June 2020 Primary Election until it was too late, or they never

learned the correct location of their new polling place at all, and as a result, were

unable to cast their votes. Absent different deadlines or procedures in November,

many Pennsylvanians will again be prevented from voting based on factors outside

their control.

      11.    Third, Pennsylvania permitted counties to require all voters to vote on

repeat-touch electronic voting machines and did not make hand-marked paper

ballots available to voters. Because coronavirus can be spread on contaminated

surfaces and electronic voting machines are difficult to decontaminate, voters

forced to use electronic polling machines were again subjected to an increased risk

of transmission of coronavirus. At polling places where poll workers attempted to

adequately clean electronic voting machines, long lines and overcrowding were

common results, making social distancing difficult, which again increased the risk


                                           5
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 9 of 73




of transmission. When Pennsylvania faces a second coronavirus wave in

November, COVID-19 will be just as contagious. Without effective safety

precautions, Pennsylvanians will again be required to risk their health and lives to

exercise their right to vote in person.

      12.    Pennsylvania’s mail-in voting procedures are similarly deficient.

Because voting in person poses grave risks to people’s health and lives while

coronavirus is in our communities, Pennsylvanians turned in unprecedented

numbers to voting by mail—or at least they tried to do so. Applications to vote by

mail for the June 2020 primary skyrocketed across the Commonwealth. By May

20, 2020, more than 1.4 million Pennsylvanians had requested a mail-in ballot.3

Philadelphia voters alone requested more mail-in ballots than voters across the

entire state did in 2016.4 But the rules for mail voting in Pennsylvania—and

particularly, the deadline by which county boards of elections must receive




3
  Associated Press, Election official: Number of Pa. mail-in ballot applications ‘off
the charts,’ Pittsburgh Post-Gazette (May 21, 2020), https://www.post-
gazette.com/news/politics-state/2020/05/21/pennsylvania-applications-mail-in-
ballots-june-primary/stories/202005210104; Jonathan Lai, Philly voters have
requested more mail ballots than all of Pennsylvania did in 2016, Phila. Inquirer
(May 20, 2020), https://www.inquirer.com/politics/election/coronavirus-
philadelphia-mail-ballot-requests-20200520.html.
4
  Lai, Philly voters have requested more mail ballots than all of Pennsylvania did
in 2016, Phila. Inquirer (May 20, 2020),
https://www.inquirer.com/politics/election/coronavirus-philadelphia-mail-ballot-
requests-20200520.html

                                          6
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 10 of 73




completed absentee and mail-in ballots—do not account for difficulties in voting

by mail during a pandemic.

      13.    The deadline for Pennsylvania voters to apply for an absentee or mail-

in ballot is just one week before Election Day. For the many voters who applied

for a ballot on or near this deadline before the Primary Election, the county boards

of elections were unable to process and approve the application and/or send the

voter a ballot via the U.S. Postal Service (“USPS”) in time for the election.

      14.    Ballot applications overwhelmed county boards of elections, many of

which experienced staff shortages as a result of the pandemic, and there were

tremendous backlogs in processing applications in advance of Election Day.

      15.    As an added layer of difficulty, USPS experienced its own delays due

to the pandemic. As a result, many Pennsylvanians who timely requested an

absentee or mail-in ballot did not receive their ballots in adequate time to return

them by mail to be counted and, in many instances, never received a ballot by mail

at all. And many voters who received their ballots late and returned them by mail

in the few days immediately prior to the election were left uncertain if their ballots

were received by the county board of elections in time to be counted.

      16.    Faced with this chaotic situation, Governor Wolf—on the day before

the Primary Election—extended the mail-in ballot deadline by seven days, but the

extension inexplicably applied only to voters in Philadelphia, Delaware,


                                          7
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 11 of 73




Montgomery, Allegheny, Dauphin, and Erie Counties—not to the entire state. This

late change of course in turn created even more confusion for voters, who were left

uncertain as to when their ballots must be received and whether the extension

applied to them. In addition, counties such as Bucks County and Delaware County

sought judicial intervention to obtain the necessary relief.5

      17.    Voters who received their ballots late faced a dilemma that the

Pennsylvania Constitution does not tolerate: either mail the absentee or mail-in

ballot and risk that it will arrive too late and will not be counted, or vote in person

and risk not only their own health and lives, but the health and lives of their

families and neighbors.

      18.    As the Primary Election made clear, many Pennsylvanians have been

burdened by the hardships of voting in a pandemic under Pennsylvania’s current

scheme. Still, these burdens were not, and in the future will not be, shared equally

among Pennsylvania voters. For some voters, finding out about relocated polling

places depends on Internet access because traveling to the county board of

elections during a public health crisis is risky. Likewise, for some voters, relocated

polling places means using public transportation to travel longer distances, which



5
 Jonathan Lai, Courts extend Pa. mail ballot deadlines in Bucks and Delaware
Counties, Phila. Inquirer (June 2, 2020), https://www.inquirer.com/
politics/election/bucks-delaware-county-mail-ballot-deadlines-extended-
20200602.html.

                                           8
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 12 of 73




increases their risk of being infected with the coronavirus. In both cases, African-

American or Latino voters are most likely to be impacted.6 Thus, while some

voters can vote burden-free, African-American and Latino voters are more likely to

face an unacceptable and unnecessary risk to their lives and health.

      19.    In Pennsylvania, like elsewhere, African-American and Latino

persons have been disproportionately affected by COVID-19, experiencing higher

incidences of infection, hospitalization, and fatalities from the disease. Thus, the

risks of voting in an overcrowded polling place are particularly severe and

disparate for these populations.

      20.    Without judicial intervention before the November general election,

Pennsylvania voters who vote in person—either by choice or necessity—will be

faced with excessive crowding due to an insufficient number of polling locations,

long lines, and potentially contaminated electronic voting machines and other

surfaces, all at great risk to their health. And those who try to vote by mail to

avoid the risk of traveling to a polling place may never have their vote counted at

all or may still be forced to vote in person. These substantial burdens amount to a


6
  See, e.g., Andrew Perrin & Erica Turner, Smartphones help blacks, Hispanics
bridge some – but not all – digital gaps with whites, Pew Research Center Fact
Tank (Aug. 20, 2019), https://www.pewresearch.org/fact-tank/2019/08/20/
smartphones-help-blacks-hispanics-bridge-some-but-not-all-digital-gaps-with-
whites; Monica Anderson, Who relies on public transit in the U.S., Pew Research
Center Fact Tank (Apr. 7, 2016), https://www.pewresearch.org/fact-
tank/2016/04/07/who-relies-on-public-transit-in-the-u-s/.

                                           9
        Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 13 of 73




denial of an individual’s right to vote, and undermine free and equal elections in

Pennsylvania in violation of its Constitution.

       21.   In short, the current voting regime needlessly permitted the crisis to

disenfranchise the voting rights of Pennsylvanians during the Primary Election.

Absent judicial intervention, there is no reason to believe things will be different in

the fall.7

       22.   Now is the time to address the problems of voting in a pandemic that

manifested in the Pennsylvania Primary Election and in the weeks and months that

follow. Although the November General Election is still months away, presenting

these issues to the Court now allows the Court sufficient time to develop a record

and adequately consider the legal merits of Petitioner’s claims. Petitioner

respectfully requests that the Court enjoin Respondents from making the same

mistake twice: In addition to any other affirmative relief that the Court may deem

necessary and proper, the Court should also require a sufficient number of polling

places, expand early voting, provide for safe in-person voting conditions, and

increase access to mail-in voting for the General Election and any other voting


7
  For instance, counties in other states have already acknowledging the likelihood
that polling places will be reduced in November. See Morgan Timms, Taos
County reduces polling locations to slow spread of virus, Taos News (May 14,
2020), https://www.taosnews.com/stories/taos-county-polling-locations-
coronavirus-primary,63888. There is no reason to believe Pennsylvania is situated
any differently from these counties when it comes to a second wave of COVID-19
in the fall.

                                          10
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 14 of 73




during the pandemic. Doing so will ensure that Pennsylvania’s election scheme

does not impermissibly deny the right to free, fair, and equal elections.

                                     PARTIES

Petitioner
      23.    NAACP-PSC is a non-partisan organization operating in Pennsylvania

and is affiliated with the National Association for Advancement of Colored People

operating across the United States. NAACP-PSC has approximately 10,000

members in 44 branches across the state. Among other organizational missions,

the NAACP-PSC Political Action Committee is dedicated to ensuring that all

eligible Pennsylvania citizens are given a full and equal opportunity to exercise

their fundamental right to vote. In furtherance of these purposes, NAACP-PSC

conducts voter registration, education, and turnout efforts. It also has been

involved in voting rights litigation in the Commonwealth and has sought to prevent

efforts to suppress or disenfranchise African American voters. Indeed, since its

inception in 1934, NAACP-PSC has focused on “securing voting rights for all

citizens.” Because of the current Pennsylvania election regime, some specific

NAACP-PSC work related to the Primary Election involved voter registration

which included on-line registration. The COVID-19 pandemic greatly impacted

the manner in which the NAACP-PSC needed to communicate with the

communities. Therefore, besides having to mail information to individuals, it was



                                         11
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 15 of 73




also necessary to use social media, emails, and phone calling as additional efforts

to get out the information. Utilization of the option for mail-in ballots was

important because the polling places everywhere had been cut in half. This meant

that for most voters the places were no longer easily accessible to where they lived,

and now contained approximately three precincts per polling location. Thus,

reducing polling places and restricting access to mail-in ballots will injure

NAACP-PSC members who will face unreasonable burdens on their right to

suffrage. Further, NAACP-PSC itself will have to divert substantial resources

away from traditional voter registration and get-out-the-vote efforts in order to

educate and assist voters in applying for mail-in voting, submitting mail-in ballots,

locating polling places, and traveling to polling places.




                                          12
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 16 of 73




Respondents
      24.    Kathy Boockvar is the Secretary of the Commonwealth of

Pennsylvania. In this role, Boockvar leads the Pennsylvania Department of State.

As Secretary, she is Pennsylvania’s Chief Election Official and a member of the

Governor’s Executive Board. The Secretary is charged with the general

supervision and administration of Pennsylvania’s elections and election laws.

Among her numerous responsibilities in administering elections, she is charged

with tabulating, computing, and canvassing all votes cast, as well as certifying and

filing the votes’ tabulation, 25 P.S. § 3159, and ordering county boards to conduct

recounts and recanvasses, id. § 2621(f.2).

      25.    Respondent Jessica Mathis is the Director of the Bureau of Election

Services and Notaries (“Bureau”). The Bureau is responsible for planning,

developing, and coordinating the statewide implementation of the Election Code,

voter registration process, and notaries public.

                                  JURISDICTION
      26.    This Court has original jurisdiction of this action pursuant to 42 Pa.

Cons. Stat. § 761(a) (2019) because it is a civil action against an officer of the

Commonwealth government, acting in her official capacity.




                                           13
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 17 of 73




                          FACTUAL ALLEGATIONS

I.    The Pandemic and Its Impact in Pennsylvania
      27.    The coronavirus has been spreading throughout the United States

since approximately January 2020.

      28.    Once contracted, coronavirus can have a range of effects, from

passing without any symptoms at all, to flu-like symptoms, to causing a severe

immune system response that can cause fluid to build in the person’s lungs and

lead to death.8

      29.    To date, COVID-19 has killed more than 116,000 people across the

country.9

      30.    Pennsylvania has been one of the hardest hit states in the country. As

of June 17, 2020, the Pennsylvania Department of Health and Human Services has

reported over 6,319 confirmed fatalities and 77,543 confirmed cases of COVID-19

in Pennsylvania.10 Because Pennsylvania currently tests only a small percentage of




8
  Centers for Disease Control and Prevention (“CDC”), People Who Are at Higher
Risk for Severe Illness?, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-at-higher-risk.html (last visited Apr. 30, 2020).
9
  CDC, Coronavirus Disease 2019 (COVID-19)–Cases in the US,
https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html.
10
   Pennsylvania Department of Health, COVID-19 Data for Pennsylvania,
https://www.health.pa.gov/topics/disease/coronavirus/Pages/Cases.aspx (last
updated June 17, 2020).

                                        14
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 18 of 73




its residents for coronavirus infection, it is likely that the true rate of infection and

fatalities is higher than reported.11

       31.    The coronavirus is known to spread from person to person through

respiratory droplets, close personal contact, and from contact with contaminated

surfaces and objects.12 The coronavirus has been found to survive on glass

surfaces for four days and on plastic surfaces for three days.13

       32.    The risk that the coronavirus will spread to another person increases

when the infected person sneezes or coughs, or when an infected person stands

within 6 feet of other people for an extended period of time.14

       33.    The coronavirus can also spread when a person touches a surface or

object that has the virus on it and then touches their own mouth, nose, or eyes. 15




11
   Pennsylvania Department of Health, Plan for Pennsylvania: Testing Strategy,
https://www.health.pa.gov/topics/disease/coronavirus/Pages/Testing-Strategy.aspx
(describing the Department of Health’s goal for testing 2% of the population per
month).
12
   CDC, Coronavirus Disease 2019 (COVID-19) Factsheet, What you should know
about COVID-19 to protect yourself and others, https://www.cdc.gov/coronavirus/
2019-ncov/downloads/2019-ncov-factsheet.pdf.
13
   Jill Seladi-Schulman, Ph.D., How Long Does the Coronavirus Live on Different
Surfaces?, Healthline (Apr. 29, 2020), https://www.healthline.com/health/how-
long-does-coronavirus-last-on-surfaces.
14
   CDC, Coronavirus Disease 2019 (COVID-19) Factsheet, What you should know
about COVID-19 to protect yourself and others, https://www.cdc.gov/coronavirus/
2019-ncov/downloads/2019-ncov-factsheet.pdf.
15
   Id.

                                            15
          Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 19 of 73




      34.      Because of the highly contagious and potentially deadly nature of

COVID-19, on March 13, 2020, President Trump declared a national state of

emergency.

      35.      Pennsylvania is among the 48 states that have declared local states of

emergency.16 On April 1, Governor Wolf issued a state-wide stay-at-home order,

closing schools and non-life-sustaining businesses and restricting large gatherings,

as well as urging residents to maintain social distancing guidelines in order to

combat the virus’s spread. On May 7, 2020, the order was extended to June 4.17

All Pennsylvania schools will remain closed for the remainder of the academic

year.18




16
   Adam Edelman et al., Trump declares national emergency to combat
coronavirus, authorizes waiving of laws and regulations, NBC News (Mar. 13,
2020, updated 4:00 PM), https://www.nbcnews.com/politics/donald-trump/trump-
hold-friday-afternoon-press-conference-coronavirus-n1157981; Rosie Perper et al.,
Almost all US states have declared states of emergency to fight coronavirus—
here’s what it means for them, Bus. Insider (Mar. 17, 2020, 1:34 AM),
https://www.businessinsider.com/california-washington-state-of-emergency-
coronavirus-what-it-means-2020-3.
17
   See Gov. Wolf, Sec. of Health Take Actions on Stay-at-Home Orders, Issue
Yellow Phase Orders, Press Release (May 7, 2020), https://www.governor.pa.gov/
newsroom/gov-wolf-sec-of-health-take-actions-on-stay-at-home-orders-issue-
yellow-phase-orders.
18
   Avi Wolfman-Arent, Pa. closes schools for the rest of academic year, urges
online learning, WHYY (Apr. 9, 2020), https://whyy.org/articles/pa-schools-
ordered-to-remain-closed-until-end-of-academic-year.

                                          16
      Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 20 of 73




      36.   While Pennsylvania has implemented a phased approach to lifting the

stay-at-home order,19 the risk of COVID-19 remains. Even as certain businesses

reopen and activities resume within Pennsylvania, social distancing guidelines

remain in effect because a high risk of community spread remains.20 And

individuals who are at higher risk for serious illness from COVID-19 are still

encouraged to “stay home if possible.”21

      37.   Further, the Commonwealth recognizes that closing portions of

Pennsylvania, or the entire state, may again become necessary for the health and

safety of Pennsylvanians, as the pandemic is ongoing. On June 3, 2020, Governor

Wolf renewed the 90-day disaster declaration that he originally signed on March 6,

2020.22


19
   See Responding to COVID-19 in Pennsylvania: Stay at Home Order,
https://www.pa.gov/guides/responding-to-covid-19/#StayatHomeOrder (last
updated May 11, 2020, 8:45 PM); Avi Wolfman-Arent, Pa. closes schools for the
rest of academic year, urges online learning, WHYY (Apr. 9, 2020),
https://whyy.org/articles/pa-schools-ordered-to-remain-closed-until-end-of-
academic-year.
20
   Governor Tom Wolf: Process to Reopen Pennsylvania,
https://www.governor.pa.gov/process-to-reopen-pennsylvania/ (last updated June
11, 2020); Stacey Burling, Coronavirus cases trend downward around
Philadelphia, but masks are here to stay, Phila. Inquirer (June 11, 2020),
Philadelphia Inquirer, https://www.inquirer.com/news/philadelphia-coronavirus-
cases-down-masks-necessary-pennsylvania-new-jersey-20200611.html.
21
   CDC, Coronavirus Disease 2019 (COVID-19), People who need extra
precautions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/what-you-can-do.html.
22
   Governor Tom Wolf: Gov. Wolf Renews COVID-19 Disaster Declaration for
State Response and Recovery, Stay-at-Home Order Ends June 4, Press Release

                                           17
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 21 of 73




      38.    There are already clear warnings that coronavirus is not going away

anytime soon. In fact, as states begin to retreat from their strict shutdown orders,

the number of COVID-19 cases has jumped.23 On June 10, 2020, Texas reported

the highest one-day total during the pandemic, while Florida has reported the

highest seven-day average of new cases during the pandemic.24 Arizona has also

seen a stunning increase of new cases, and its hospitals have been forced to

activate their emergency plans.25

      39.    In addition to the recent uptick in cases, “experts are steeling for

autumn, when changes in weather and back-to-school plans could have damaging

repercussions.”26 Indeed, the Director of the Centers for Disease Control and

Prevention (“CDC”) has warned that the United States will likely face a second

and worse wave of coronavirus infections in the fall of 2020, which will “be even

more difficult than the one we just went through.”27 Another renowned public



(June 3, 2020), https://www.governor.pa.gov/newsroom/gov-wolf-renews-covid-
19-disaster-declaration-for-state-response-and-recovery-stay-at-home-order-ends-
june-4.
23
   Emma Court and David R Baker, Second U.S. Virus Wave Emerges as Cases
Top 2 Million, Bloomberg (June 10, 2020. 1:34 PM), https://www.bloomberg.com/
news/articles/2020-06-10/second-u-s-virus-wave-emerges-after-state-reopenings.
24
   Id.
25
   Id.
26
   Id.
27
   Lena H. Sun, CDC director warns second wave of coronavirus this winter will
likely be worse, Phila. Inquirer (Apr. 21, 2020), https://www.inquirer.com/health/
coronavirus/coronavirus-second-wave-covid-19-cdc-20200421.html.

                                          18
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 22 of 73




health expert, Dr. Anthony Fauci, the director of the National Institute of Allergy

and Infectious Diseases and member of the White House’s coronavirus task force,

has also warned that “we could be in for a bad fall and a bad winter”,28 and that

“there is a real risk that you will trigger an outbreak that you may not be able to

control” upon broadly reopening the economy.29 More recently, Dr. Fauci

described COVID-19 as his “worst nightmare” and warned, “Where is it going to

end? We’re still at the beginning of really understanding.”30 Many other experts

agree. For instance, Yale physician and researcher Nicholas Christaki warned that

“there will be a second wave and we will have to prepare ourselves for it.”31

Similarly, Harvard epidemiologist Marc Lipsitch has told the Journal of the

American Medical Association that “[w]e will have a harder time controlling

coronavirus in the fall.”32 Dr. Gregory Poland, an expert based with the Infectious


28
   J. Edward Moreno, Fauci: Second wave of coronavirus ‘inevitable,’ The Hill
(Apr. 29, 2020), https://thehill.com/homenews/news/495215-fauci-second-wave-
of-coronavirus-in-fall-inevitable.
29
   Top Health Experts Paint Bleak Picture of Pandemic, N.Y. Times (May 12,
2020), https://www.nytimes.com/2020/05/12/us/coronavirus-live-news-
updates.html.
30
   Denise Grady, Fauci Warns That the Coronavirus Pandemic Is Far From Over,
N.Y. Times (June 9, 2020), https://www.nytimes.com/2020/06/09/health/fauci-
vaccines-coronavirus.html?action=click&module=RelatedLinks&pgtype=Article.
31
   Len Strazewski, What’s ahead on COVID-19? Expert offers forecast for
summer, fall, AMA (Apr. 6, 2020), https://www.ama-assn.org/delivering-
care/public-health/what-s-ahead-covid-19-expert-offers-forecast-summer-fall.
32
   Len Strazewski, Harvard epidemiologist: Beware COVID-19’s second wave this
fall AMA (May 8, 2020), https://www.ama-assn.org/delivering-care/public-
health/harvard-epidemiologist-beware-covid-19-s-second-wave-fall.

                                          19
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 23 of 73




Diseases Society of America, has said, “Nobody has a crystal ball. We’d all like to

know definitively. We can only look at what other seasonal coronaviruses and

seasonal influenzas do. Based on that, most of us feel comfortable that there will

be a second wave.”33

      40.    Various public and private entities have already began implementing

plans for the fall based upon the strong likelihood of resurgence of the virus. By

way of example, the nation’s largest four-year public university system cancelled

on-campus classes for the fall semester because researchers and experts are

predicting another wave of coronavirus in the summer, “followed by a very

significant wave in the fall and another wave in the first quarter of next year.”34

And Pennsylvania hospitals and nursing homes are already preparing for a second

wave of coronavirus.35


33
   Quentin Fottrell, Yes, America needs to brace itself for a second wave of
coronavirus, Marketwatch (June 10, 2020),
https://www.marketwatch.com/story/the-coronavirus-only-knows-one-thing-and-
that-is-to-infect-another-host-why-america-should-brace-for-a-second-wave-2020-
06-10.
34
   Shawn Hubler, Fearing a Second Wave, Cal State Will Keep Classes Online in
the Fall, N.Y. Times (May 12, 2020),
https://www.nytimes.com/2020/05/12/us/cal-state-online-classes.html (internal
quotation marks omitted).
35
   Pandemic far from over in nursing homes, Phila. Inquirer (June 8, 2020),
https://www.inquirer.com/opinion/editorials/nursing-home-residents-employees-
deaths-infections-coronavirus-pennsylvania-new-jersey-20200608.html; see also
Alan Yu, Were hospitals unprepared for the pandemic? How are they planning for
a 2nd wave?, WHYY (May 23, 2020), https://whyy.org/articles/were-hospitals-
unprepared-for-the-pandemic-how-are-they-planning-for-a-2nd-wave/.

                                          20
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 24 of 73




      41.    The Surgeon General of the United States, Dr. Jerome Adams,

recognized in April that people of color experience higher rates of infection,

illness, and death, perhaps because they are less likely to be able to work from

home, more likely to live in dense areas, and more likely to live in multi-

generational housing.36 Underlying inequities like environmental racism, lack of

fair employment opportunities, unaffordable housing, poverty, and inadequate

health care have increased the vulnerability of African-American and Latino

communities to coronavirus outbreaks.37 This is true in Pennsylvania, as well as

throughout the United States.

      42.    There is no known effective treatment for COVID-19, and vaccines

are at best a year away.38 Public health officials therefore urge the public to

practice social distancing (that is, maintain a distance of at least 6 feet from other

people and avoid going to crowded places), wash their hands often, clean and

disinfect frequently touched surfaces often, and wear masks when in public. The




36
   Juana Summers, U.S. Surgeon General: People Of Color 'Socially Predisposed'
To Coronavirus Exposure, N.P.R. (Apr. 10, 2020),
https://www.npr.org/sections/coronavirus-live-updates/2020/04/10/832026070/u-s-
surgeon-general-people-of-color-socially-predisposed-to-coronavirus-exposure.
37
   Id.
38
   Patrick Ercolano, A Coronavirus Vaccine Is In The Works—But It Won’t Emerge
Overnight, Johns Hopkins University (April 16, 2020), https://hub.jhu.edu/2020/
04/16/coronavirus-vaccine-timeline.

                                          21
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 25 of 73




CDC cautions that wearing cloth face covers is not a substitute for social

distancing.39

      43.       Contracting coronavirus could be significantly more dangerous, as

well as more costly, for African Americans and Latinos. In Pennsylvania, people

without health insurance will have less access to coronavirus testing, and less

access to treatment and care once they begin exhibiting symptoms of infection. By

race, 10.2% of African Americans and 16.8% of Latinos are uninsured, as

compared with only 6% of White people.40

      44.       COVID-19 also disproportionately afflicts and kills more African

Americans and Latinos than other people: “The disparity is especially stark in

Pennsylvania, where African Americans account for just 11.3% of the state’s

population but represent almost a third of . . . COVID-19 cases where the race of

the patient was recorded.”41 In Philadelphia, for instance, “African Americans

account for over 56 percent of positive cases where the patient’s race is known”,


39
   CDC, Coronavirus Disease 2019 (COVID-19) Factsheet, What you should know
about COVID-19 to protect yourself and others, https://www.cdc.gov/coronavirus/
2019-ncov/downloads/2019-ncov-factsheet.pdf.
40
   Sarah Gantz, In Pa., N.J., and across the country, the ACA has narrowed racial
gaps in health-care access, Phila. Inquirer (Jan. 16, 2020),
https://www.inquirer.com/health/consumer/aca-medicaid-insurance-racial-
disparities-20200116.html.
41
   Ryan Briggs, Racial disparity grows as the coronavirus disproportionately claims
Black lives in Pa., Jersey and Delaware, WHYY (May 15, 2020),
https://whyy.org/articles/racial-disparity-grows-as-the-coronavirus-
disproportionately-claims-black-lives-in-pa-jersey-and-delaware.

                                           22
      Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 26 of 73




despite making up 42.3% of the city’s population.42 In York City, “Latinos

represent 33.3 percent of the population but account for 71.6 percent of the

confirmed cases of COVID-19.”43 According to Dr. Fauci, “[t]he coronavirus has

been a ‘double whammy’ for black people” because “they are more likely to be

exposed to the disease by way of their employment in jobs that cannot be done

remotely” and “they are more vulnerable to severe illness from the coronavirus

because they have higher rates of underlying conditions like diabetes, high blood

pressure, obesity and chronic lung disease.”44




42
   Yun Choi, Philadelphia's coronavirus numbers show stark racial and income
disparities, 6abc.com (Apr. 8, 2020), https://6abc.com/coronavirus-philadelphia-
philly-racial-disparity-income/6087689.
43
   Mike Argento, Latinos in York City infected with COVID-19 at higher rate than
others: 71.6% of cases, York Daily Record (Apr. 16, 2020),
https://www.ydr.com/story/news/2020/04/16/why-latinos-becoming-infected-
covid-19-higher-rate-than-others/5145512002.
44
   Denise Grady, Fauci Warns That the Coronavirus Pandemic Is Far From Over,
N.Y. Times (June 9, 2020), https://www.nytimes.com/2020/06/09/health/fauci-
vaccines-coronavirus.html?action=click&module=RelatedLinks&pgtype=Article.

                                         23
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 27 of 73




II.   Elections in Pennsylvania

      A.     Elections to Be Held in Pennsylvania During the Pandemic
      45.    Pennsylvania has already held one election during the pandemic,

without adequately implementing the CDC’s guidance or taking sufficient other

measures to protect Pennsylvanians.

      46.    On Friday, March 27, Governor Wolf signed Senate Bill 422, also

known as Act 12,45 which made several changes to Pennsylvania’s election

process, including rescheduling the 2020 Primary Election from April 28 to June 2,

2020. The Primary Election went forward on June 2, even though the stay-at-home

order remained in effect for many counties in the state.

      47.    As a result of the many failures to adequately adapt Pennsylvania’s

voting regime to the context of voting during the COVID-19 pandemic, thousands

of Pennsylvanians were disenfranchised.

      48.    The General Election is scheduled for November 3, 2020, at a time

when many experts agree that the nation is likely to be in the midst of the second

and even more devastating wave of the COVID-19 pandemic. This is a

presidential election year, and hence voter participation in the general election, at




45
  Pennsylvania General Assembly, 2020 Act 12–Pennsylvania Election Code –
Omnibus Amendments (Mar. 27, 2020),
https://www.legis.state.pa.us/cfdocs/Legis/LI/uconsCheck.cfm?txtType=HTM&yr
=2020&sessInd=0&smthLwInd=0&act=12.

                                          24
      Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 28 of 73




least in normal times, would be significant and likely higher than that in other

elections, including the 2020 Primary Election. For context, over 6 million

Pennsylvanians voted in the general election in November 2016.

      49.    “Due to the COVID-19 crisis, in March the Pennsylvania General

Assembly passed, and Governor Wolf signed, Act 12 of 2020 . . . to reduce

crowding at polling places and encourage voters to use mail-in ballots.”46 Without

judicial intervention, there will be more Pennsylvania voters who are

disenfranchised in the General Election than were in the recent Primary Election.

Because many more people will seek to vote and the likelihood that pandemic will

be worse in November, the Commonwealth will face these problems again.

      B.     Risks of Coronavirus at Polling Stations
      50.    The COVID-19 pandemic endangers voters’ health and life while

voting.47 Because people can spread the coronavirus through person-to-person

contact, any dense grouping of people might result in person-to-person spread of

COVID-19, especially in enclosed spaces inside of voting locations. In addition,

coronavirus can be spread through frequently touched surfaces.


46
   Governor Tom Wolf: Gov. Wolf Signs Executive Order Extending Mail Ballot
Deadline in Six Counties to June 9, Press Release (June 1, 2020),
https://www.governor.pa.gov/newsroom/gov-wolf-signs-executive-order-
extending-mail-ballot-deadline-in-six-counties-to-june-9/.
47
   Dr. Joia Mukherjee, Mark Ritchie, et al., Safe Voting During the COVID-19
Pandemic (Apr. 2020), https://freespeechforpeople.org/wp-content/uploads/
2020/04/FSFP-Report-on-Safe-Voting-04-07-2020-11.pdf.

                                         25
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 29 of 73




      51.    At many polling places, voters waiting to vote must stand in line with

other voters, often indoors and in confined spaces, sometimes for extended periods

of time. Once inside the polling location, the typical “flow” involves interacting

with multiple poll workers to check in; proceeding to a semi-private voting booth

or area that may be quite close to another voter’s voting booth; and then interacting

with another poll worker to check out. All of these interactions offer opportunities

for an infected voter or poll worker to transmit the coronavirus directly to others.

Any additional crowding only enhances these concerns.

      52.    Additionally, the coronavirus may be shed onto voting machines,

voting booths, and other materials required for voting, contaminating those

surfaces.48 The virus could remain present on those materials for hours or days.49

      53.    To that end, the CDC has issued guidance for actions that election

officials and workers should take in advance of election day and encouraged the

adoption of “voting methods that minimize direct contact with other people and

reduce crowd size,” including mail-in voting and early voting.50 In addition, the




48
   CDC, Coronavirus Disease 2019 (COVID-19), Election Polling Locations (May
27, 2020), https://www.cdc.gov/coronavirus/2019-ncov/community/election-
polling-locations.html.
49
   Id.
50
   Id.

                                          26
      Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 30 of 73




CDC recommends routine cleaning and disinfection of polling locations areas and

voting equipment.51

      C.     Consolidation of Polling Places in Response to the Pandemic
      54.    For the June 2020 Primary Election, multiple Pennsylvania counties,

including those with highest concentration of African-American and Latino

residents, consolidated polling places. Some eliminated more than 80 percent of

their normal number of polling places.52

      55.    Consolidation of polling places for the June 2020 Primary Election

was done pursuant to Act 12. Act 12 introduced Election Code § 1802-B(a)(3),

which provides as follows:

      Two or more polling places may be consolidated, except that the
      consolidation of polling places may not result in more than a 60%
      reduction of polling place locations in the county, except for
      necessitous circumstances and as approved by the Department of State.
      Two or more polling places may be located in the same building.53

      56.    Act 12 further provided that the polling place for an election district

could be moved to any other election district anywhere in the county.54 In

consolidating polling places, election officials were not required to consider


51
   Id.
52
   Letter from Mike Turzai, Jason Oritaty, Bob Brooks, Michal Pukaric, Natalie
Mihalek and Lori Mizgorski to Kathy Broockvar (May 21, 2020) (“May 21, 2020
Turzai Letter”),
http://www.pahousegop.com/Display/SiteFiles/1/2020/alleghenypoll.pdf.
53
   25 Pa. St. § 3582(a)(3).
54
   Id. § 3582(a)(1).

                                           27
        Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 31 of 73




whether the new locations were accessible to voters, within a reasonable distance

from the old polling place, or easily reachable by public transportation. Indeed,

there was no requirement that election officials consider community input or seek

input from legislators when selecting new locations.

        57.   Further, Act 12 did not require county election boards to consider

different municipalities’ populations to determine whether there should be a larger

number of polling places based on the number of registered voters in the areas.

        58.   Counties were not required to provide any evidence as to why they

decided to consolidate or close down certain polling places, or make findings that

reducing the number of polling locations will be safer, or that the consolidation

plan included an adequate number of polling places to allow for social distancing,

time for disinfecting polling machines and other surfaces, and otherwise keep

voters safe. As a common-sense matter, if polling places were reduced

disproportionately to the reduction in in-person voting (e.g., in-person voting

declines by 20% but polling places are reduced by 60%), that would actually

increase crowding of voters at the polling site, in turn increasing the chances of

voter lines and the number of voters in each location—expanding the public health

risk.

        59.   Further, election officials were given no criteria for determining

which polling places should be closed. Thus, in deciding to close a polling place


                                          28
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 32 of 73




as part of consolidation, election officials may have considered the demographics

or political preferences of voters that are assigned to that polling place.

      60.    Based on these concerns, several members of the state House of

Representatives from Allegheny County wrote a letter alleging that Allegheny

County’s consolidation plan was unlawful because the county had not provided

evidence to justify reducing the polling places, and the county failed to get

appropriate public input on the plan.55 The letter sought return to Allegheny

County’s regular number of polling places.

      61.    For the Primary Election, county boards of elections were required to

decide upon consolidation of polling places no later than 20 days prior to the

Primary Election.56

      62.    Some counties consolidated polling places at the 60% threshold. For

example, Montgomery County opened just 140 locations instead of 352.57




55
   May 21, 2020 Turzai Letter.
56
   Act 12 Guidance, Election Operations During COVID-19, at § 3.3.1 (Apr. 28,
2020), https://www.dos.pa.gov/VotingElections/OtherServicesEvents/Documents/
PADOS_ElectionOperationsDuringCOVID19.pdf.
57
   Jonathan Lai & Julia Terruso, Philly wants the state to let it cut a lot of polling
places — or send the National Guard to help, Phila. Inquirer (May 8, 2020),
https://www.inquirer.com/news/philadelphia-2020-primary-polling-places-poll-
workers-20200508.html.

                                          29
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 33 of 73




      63.    At least four other counties asked Respondents to grant exemptions

for the reduction of polling places by more than 60%.58 The Department of State

granted those exemptions in all instances.

      64.    Respondents authorized Philadelphia County to reduce polling places

by over 75 percent, from 1,703 to 190.59

      65.    Likewise, Respondents authorized Allegheny County, which normally

has 1,323 polling sites, to reduce the number of polling places to 211: one for each

ward district in Pittsburgh, and one for each other municipality.60 The Pittsburgh

districts average around 34,000 residents each; some of the other municipalities in

the county have under 1,000 (in at least one case, under 100) residents.

      66.    The consolidated polling places caused traffic jams around the polling

sites. The challenge for some voters “was getting into line to begin with.”61 In




58
   Jonathan Lai & Julia Terruso, Philly wants the state to let it cut a lot of polling
places — or send the National Guard to help, The Philadelphia Inquirer (May 8,
2020), https://www.inquirer.com/news/philadelphia-2020-primary-polling-places-
poll-workers-20200508.html.
59
   Alecia Reid, Pandemic Forces Philadelphia Elections Officials To Consolidate
Polling Sites By 75% For Primary, CBS Philly (May 13, 2020 at 6:29 pm),
https://philadelphia.cbslocal.com/2020/05/13/pandemic-forces-philadelphia-
elections-officials-to-consolidate-polling-sites-by-75-for-primary.
60
   May 21, 2020 Turzai Letter.
61
   Chris Potter, Polling Places Draw Long Lines, Report Few Problems, Amid
Pandemic And Unrest, Pittsburgh’s NPR News Station (June 2, 2020),
https://www.wesa.fm/post/polling-places-draw-long-lines-report-few-problems-
amid-pandemic-and-unrest#stream/0.

                                           30
      Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 34 of 73




Penn Hills, the parking lot became full and some voters could not walk one quarter

mile to “[t]he nearest parking [that] was down a hill with no sidewalk.”62

      67.    The problem of the reduced number of polling places was exacerbated

by reduced numbers of poll workers. Poll workers tend to be older individuals,

typically retired, and therefore in the most vulnerable demographic should they

contract COVID-19. Some counties actually affirmatively encouraged older and

more high-risk election workers not to volunteer for the June election. For that

reason, some counties reported that they were missing over 30 percent, if not more,

of their poll workers on Election Day.63

      D.     Inadequate Notice of New Polling Locations
      68.    Further, Pennsylvania does not provide for adequate procedures to

notify voters of their new polling place upon reduction of polling places.

      69.    For most Pennsylvania voters, their polling place has been in the same

location for many years.



62
  Id.
63
  Ivey DeJesus, As counties look to consolidate polling places, advocates worry
about voter disenfranchisement, PennLive (Apr. 28, 2020),
https://www.pennlive.com/coronavirus/2020/04/as-counties-look-to-consolidate-
polling-places-advocates-worry-about-voter-disenfranchisement.html; see also
Avi Wolfman-Arent et al., On unprecedented Pa. primary day, high turnout in
West Philly, too-big ballots in Bucks, WHYY (June 2, 2020),
https://whyy.org/articles/polls-open-in-pa-amid-historic-mix-of-civil-unrest-
economic-strife-and-covid-19/ (reporting on poll workers in Philadelphia,
Delaware, and Montgomery counties dropping out due to coronavirus).

                                           31
      Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 35 of 73




      70.    For the June 2020 primary, the only required notice of the change in

the location of a polling place was as follows:

      “[A] county board of elections shall, not less than 15 days prior to the
      election . . . , post in a conspicuous place at the office of the county board of
      elections, a list of each place at which the election is to be held in each
      district of the county. The list shall be available for public inspection at the
      office of the county board of elections and posted on the county's publicly
      accessible Internet website.”64

      71.    These notice methods were insufficient for persons who may not be

able to travel to the county board of elections office or who do not have access to

the Internet. Those persons are disproportionately African American, Latino, and

low-income Americans.65 At least four other counties asked the Pennsylvania

Department of State to grant exemptions for the reduction of polling places by




64
   Pennsylvania General Assembly, 2020 Act 12–Pennsylvania Election Code –
Omnibus Amendments (Mar. 27, 2020),
https://www.legis.state.pa.us/cfdocs/Legis/LI/uconsCheck.cfm?txtType=HTM&yr
=2020&sessInd=0&smthLwInd=0&act=12.
65
   Andrew Perrin & Erica Turner, Smartphones help blacks, Hispanics bridge
some – but not all – digital gaps with whites, Pew Research Center Fact Tank
(Aug. 20, 2019), https://www.pewresearch.org/fact-tank/2019/08/20/smartphones-
help-blacks-hispanics-bridge-some-but-not-all-digital-gaps-with-whites; Monica
Anderson, Who relies on public transit in the U.S., Pew Research Center Fact Tank
(Apr. 7, 2016), https://www.pewresearch.org/fact-tank/2016/04/07/who-relies-on-
public-transit-in-the-u-s; Monica Anderson & Madhumitha Kumar, Digital divide
persists even as lower-income Americans make gains in tech adoption, Pew
Research Center Fact Tank (May 7, 2019), https://www.pewresearch.org/fact-
tank/2019/05/07/digital-divide-persists-even-as-lower-income-americans-make-
gains-in-tech-adoption.

                                          32
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 36 of 73




more than 60%.66 The Department of State granted those exemptions in all

instances without question.

      72.    As evidenced by voters’ experiences during the Primary Election,

these notice procedures failed to alert many people of the changes in their polling

place.67 Many people showed up at their old polling location and were confused

about the location of their new polling place, due to inadequate notice.68 For

example, “Jacqueline Brower showed up to her normal voting location at Heston

School near 54th Street and Lancaster Avenue, only to be told her polling place




66
   Jonathan Lai & Julia Terruso, Philly wants the state to let it cut a lot of polling
places — or send the National Guard to help, Phila. Inquirer (May 8, 2020),
https://www.inquirer.com/news/philadelphia-2020-primary-polling-places-poll-
workers-20200508.html.
67
   Julia Shanahan, Voting Rights’ Advocates Warn Of Bumpy Fall Unless PA.
Addresses Primary Day Glitches, Pennsylvania Capital-Star (June 4, 2020),
https://patch.com/pennsylvania/across-pa/voting-rights-advocates-warn-bumpy-
fall-unless-pa-addresses-primary-day.
68
   Jan Murphy, Voter confusion abounds in places around Pennsylvania due to
consolidated polling places, PennLive (June 2, 2020), https://www.pennlive.com/
news/2020/06/voter-confusion-abounds-in-places-around-pennsylvania-due-to-
consolidated-polling-places.html (“[A]round the state, voters showed up at their
standard polling place only to be met with a sign directing them to another location
or simply seeing no notice at all.”).

                                         33
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 37 of 73




had been moved.”69 Others only learned about their new polling place after

standing in line at polling places that “lacked signs directing people to new sites.”70

      73.    Although the emergency election procedures in Act 12 by its terms

applied only to the Primary Election, there is a real threat that substantially similar

legislation will be passed that will be applied to the November 2020 election to

reduce the number of polling places, without adequate notice to voters. The

COVID-19 pandemic—which was the express motivation for enacting Act 12—

will continue up to and through the November 2020 election. Indeed, experts

predict the wave of disease could be more severe in November 2020.

      74.    Moreover, multiple counties asked the Pennsylvania Department of

State to grant exemptions for the reduction of polling places by more than 60%,

and the Department of State granted those exemptions whenever requested,

without publishing any findings as to whether voters would have adequate access

to polling places. Thus, the problems with the state’s procedures for reducing

polling places will continue to exist for the November 2020 General Election.



69
   Avi Wolfman-Arent et al., On unprecedented Pa. primary day, high turnout in
West Philly, too-big ballots in Bucks, WHYY (June 2, 2020),
https://whyy.org/articles/polls-open-in-pa-amid-historic-mix-of-civil-unrest-
economic-strife-and-covid-19.
70
   Michaelle Bond et al., Polling locations in Northwest Philly got the wrong
voting machines, causing confusion and long lines: ‘It was a mess,’ Phila. Inquirer
(June 2, 2020), https://www.inquirer.com/politics/election/northwest-philadelphia-
voting-lines-2020-pa-primary-20200602.html.

                                          34
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 38 of 73




      E.     Repeat-Touch Voting Machines
      75.    Many counties in Pennsylvania require all voters to vote on repeat-

touch electronic voting machines and do not make hand-marked paper ballots

available to voters.

      76.    Electronic voting machines have glass and plastic components that are

touched by each voter who uses the machine, as well as by poll workers who set up

the machines and assist voters when necessary.

      77.    Other coronaviruses, including Severe Acute Respiratory Syndrome

(SARS) coronavirus and the Middle East Respiratory Syndrome (MERS)

coronavirus, have been found to persist on glass for 4-5 days, and to persist on

plastic for up to 6 days, with one coronavirus strand surviving on plastic for up to 9

days.71

      78.    A study on the aerosol and surface stability of the novel coronavirus

has determined that the novel coronavirus can remain viable on plastic for up to 3

days.72




71
   G. Kampf et al., Persistence of Coronaviruses on Inanimate Surfaces and Their
Inactivation With Biocidal Agents, 104 J. of Hospital Infection 246 (Mar. 1, 2020),
https://doi.org/10.1016/j.jhin.2020.01.022.
72
   Neeltje van Doremalen et al., Aerosol and Surface Stability of SARS-CoV-2 as
Compared With SARS-CoV-1, Letter to the Editor, New England Journal of
Medicine (Mar. 17, 2020), https://bit.ly/2Uibd28.

                                         35
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 39 of 73




      79.       Many of the electronic voting machines use touch screens, tested and

intended to be used by voters touching their fingers to the screen to make

selections. These machines are not certified for use with styli or by the gloved

hand, and they have not been tested for effectiveness or accuracy of using styli or

gloved hands.

      80.       CDC guidance advises that poll workers must “[c]lean and disinfect

voting-associated equipment (e.g., voting machines, laptops, tablets, keyboards)

routinely.”73

      81.       Manufacturers of voting machines have provided very specific

cleaning instructions for their machines.74

      82.       Manufacturers of voting machines have warned that failure to clean

the machines according to their instructions may cause the machines to

malfunction.

      83.       For example, Election Systems & Software (“ES&S”), which

manufactures voting machines used in Philadelphia and 12 other counties, warns

that poll workers must be careful to not touch the sensors on the edges of the


73
   See CDC, Recommendations for Election Polling Locations,
https://www.cdc.gov/coronavirus/2019-ncov/community/election-polling-
locations.html (revised Mar. 27, 2020).
74
   See Election Assistance Comm’n, Vendor and Manufacturer Guidance on
Cleaning Voting Machines and Other Election Technology, https://www.eac.gov/
election-officials/vendor-and-manufacturer-guidance-cleaning-voting-machines-
and-other-election (last visited June 9, 2020).

                                           36
      Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 40 of 73




screen, “scratch touch screens,” or allow moisture to “linger[] on the external

surface.”75 ES&S also warns poll workers not to apply cleanser directly to the

screens, or to use too much cleaner on the cloth, or else the equipment may become

“damaged during cleaning.”76

      84.    Similarly, Dominion Voting, which manufactures voting machines

used in Luzerne County and other counties, warns that some CDC-recommended

products “may not be appropriate for your hardware and may cause problems.”

Dominion further warns that the cleaning instructions must be followed precisely

“to prevent damage to your voting system touchscreens and tabulators,” and that

“[c]leaning the units while they are powered ON is not recommended.”77

      85.    If a poll worker inadvertently deviates from the cleaning instructions

and damages a machine, this will further reduce polling place capacity and thus

lead to longer lines, creating an increased risk of person-to-person transmission.

      86.    Several manufacturers recommend cleaning equipment with 50% or

higher isopropyl alcohol solution without disclosing that the CDC recommends



75
   Election Assistance Comm’n, ES&S, Best Practices – Voting System, at 1-2
(Mar. 2020), https://www.eac.gov/sites/default/files/electionofficials/coronavirus/
ESS_BestPractices_Cleaning_Disinfecting.pdf.
76
   Id. at 3.
77
   Election Assistance Comm’n, Dominion Voting, Customer Notification:
COVID-19 (‘Coronavirus’) Information, at 1 (Mar. 9, 2020), https://www.eac.gov/
sites/default/files/electionofficials/coronavirus/DVS_CoronavirusCleaningNotice_
030920.pdf (emphasis in original).

                                         37
      Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 41 of 73




cleaners of at least 60% alcohol solution. Other manufacturers warn against

applying cleaner directly to the screen and using only enough cleaner to “lightly

dampen” cloths. While these methods may limit the likelihood of damaging the

equipment, neither the Respondents nor the voting machine manufacturers have

demonstrated that these methods are sufficient to sanitize the machines.

      87.    Cleaning each machine properly takes time. In many cases, following

manufacturers’ recommended cleaning guidelines would cause long lines.

      88.    For example, Dominion Voting (which manufactures machines used

in Luzerne and two other counties) warns that its touchscreen-based voting

machines must be powered down before cleaning, noting that “[m]oist wipes may

alter the touch sensitivity of screens until the moisture is removed” and that “some

screen buttons may be inadvertently activated during wipe down.”78

      89.    Powering down a voting machine before cleaning, and then restarting

it after cleaning, takes time, especially because many machines will require a

special administrator login after rebooting. Even without rebooting, the delicate

and complex procedures are time-consuming.




78
   Election Assistance Comm’n, Dominion Voting, Customer Notification:
COVID-19 (‘Coronavirus’) Information, at 1 (Mar. 9, 2020), https://www.eac.gov/
sites/default/files/electionofficials/coronavirus/DVS_CoronavirusCleaningNotice_
030920.pdf.

                                         38
      Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 42 of 73




      90.    If the poll worker uses the wrong cleaner, accidentally touches a

button during cleaning, uses too much liquid cleaner or does not clean according to

manufacturer instructions, the machine could break or malfunction.

      91.    If the machine is not cleaned after each person casts a ballot, the

coronavirus and other pathogens will remain on the machine’s surfaces, such as the

screen or keypad.

      92.    If poll workers clean each machine after every voter, particularly at

the necessary level of care and following the precise cleaning procedures

recommended by manufacturers, then voter lines will increase in counties in which

all voters are required to use electronic voting machines.

      93.    Many of these problems have manifested in other states. For

example, in the early voting phase of Georgia’s primary election, where voters are

required to use the Dominion ImageCast X ballot marking device that is also used

in Luzerne and several other Pennsylvania counties, one county found it necessary

to use only half of the normal complement of voting machines for social distancing

purposes, while another county’s election director noted that “[t]he process is

much slower than before due to distancing and sanitation requirements.”79



79
   Mark Niesse et al., Social distancing leads to some lines as Georgia early voting
begins, Atlanta Journal-Constitution (May 18, 2020), https://www.ajc.com/news/
state--regional-govt--politics/social-distancing-leads-some-lines-georgia-early-
voting-begins/LsXxsSUxD8XTMfMAnNKVZN.

                                         39
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 43 of 73




      94.    Several Pennsylvania counties have acknowledged that the cleaning

procedures are inadequate. For example, in Northampton County, where citizens

must cast their ballot on an electronic voting machine and do not have the option of

paper ballots, Registrar Amy Cozze encouraged voters to bring their own gloves.80

      95.    Allowing counties to require all voters to vote by electronic voting

machine places people at high risk for contracting the coronavirus.

      96.    The risk was higher for individuals who would have liked to vote by

mail (perhaps because of age or underlying conditions that renders them

particularly vulnerable to becoming seriously ill if they contract COVID-19), but

instead were required to vote at their polling place because they did not receive

their mail-in ballot or had concerns about their completed ballot being received in

time to be counted.

      97.    The coronavirus does not survive as long on paper and cardboard as it

does on glass and plastic.81




80
   Laura Olson and Tom Shortell, Lehigh Valley Voters may want to bring their
own pen, gloves to vote in coronavirus-plagued primary, The Morning Call (May
4, 2020), https://www.mcall.com/news/pennsylvania/capitol-ideas/mc-nws-pa-
primary-election-june-2-vote-by-mail-20200504-ztdn33oq2bcmfhi4oqou24b77u-
story.html.
81
   See, e.g., Cleveland Clinic, How Long Will Coronavirus Survive on Surfaces?
(Apr. 24, 2020), https://health.clevelandclinic.org/how-long-will-coronavirus-
survive-on-surfaces.

                                         40
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 44 of 73




      98.    While universal-use electronic voting machines are handled

repeatedly by poll workers and by all voters, hand-marked paper ballots are

handled only by the poll worker who hands it to the voter, and by the voter.

      99.    Hand-marked paper ballots can be filled out on surfaces that are easily

wiped clean with any cleaner approved by the CDC.

      100. The Secretary of the Commonwealth has provided guidance to polling

place workers that acknowledges the relative simplicity of pathogen control with

paper ballots. The Secretary’s guidance contains two simple suggestions: “[u]se

plastic folders that can be wiped off or sprayed with disinfectant before being

handed to another voter” and “[u]se single-use sheets of large-sized paper (e.g. 11’

X 17’) that can be folded to cover the ballot but may then be discarded by voters

following their usage.” These steps illustrate that it is much easier, faster, and

effective to protect voters from virus transmission via the medium of paper ballots,

as opposed to electronic voting machines.82

      101. If hand-marked paper ballots are made available to voters across

Pennsylvania, rather than in a limited number of counties, as they were for the

Primary Election, it will reduce voters’ risk of exposure to potentially unsafe

electronic voting machines, limit lines, provide poll workers with more time to


82
  See Dep’t of State, Election Operations During COVID-19, at 8 (Apr. 28, 2020),
https://www.dos.pa.gov/VotingElections/OtherServicesEvents/
Documents/PADOS_ElectionOperationsDuringCOVID19.pdf.

                                          41
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 45 of 73




clean the machines properly without causing back-ups or delays, and increase the

likelihood that voters who need or prefer to use electronic voting machines will

have prompt access to a sanitized machine that has not been touched by hundreds

of other voters.

      102. Several Pennsylvania counties that were planning to use electronic

voting machines for all voters decided, at least for the June 2020 Primary Election,

to switch to hand-marked paper ballots for general use, reserving the electronic

voting machines for those voters who need or prefer them.83 In Luzerne County,

the county manager announced that voters would use hand-marked paper ballots

due to concerns about the coronavirus, explaining that “the use of paper ballots and

individual pens for each voter will be much safer than using touchscreen

machines.”84 In Crawford County, the board of elections voted unanimously to use

paper ballots for the primary, because “[t]he switch will allow for a less potential

spread of the virus than using the electronic voting machines, according to board




83
   Eric Mark, County to use paper ballots for primary due to virus concerns,
Citizens’ Voice (Apr. 29, 2020), https://www.citizensvoice.com/news/county-to-
use-paper-ballots-for-primary-due-to-virus-concerns-1.2623147; Keith Gushard,
Paper ballots at polling places for June 2 election, Meadville Tribune (Apr. 23,
2020), https://www.meadvilletribune.com/news/paper-ballots-at-polling-places-
for-june-2-election/article_72d77f4a-850c-11ea-bcf2-abc7ccd89009.html.
84
   Eric Mark, County to use paper ballots for primary due to virus concerns,
Citizens’ Voice (Apr. 29, 2020), https://www.citizensvoice.com/news/county-to-
use-paper-ballots-for-primary-due-to-virus-concerns-1.2623147.

                                         42
      Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 46 of 73




members. The electronic voting machines would require cleaning of touch screens

after each use by a voter which could slow the process.”85

      103. On Primary Election day, voters in those counties who primarily used

paper ballots were not exposed to a potential vector of disease transmission to

which those voters in counties using electronic voting machines were forced to be

exposed.

      F.     Pennsylvania’s Lack of Early Voting Will Lead to Overcrowding
      104. Experts agree that a critical measure for reducing the threat of

coronavirus exposure is physical distancing and prevention of overcrowding.

      105. It is axiomatic that forcing citizens to congregate in a fixed space over

a limited number of hours leads to more crowding than permitting the same

number of citizens to enter that space on multiple days spanning a greater total

amount of time.

      106. Early voting permits citizens to cast ballots in person at a polling

place prior to Election Day. In states that permit no-excuse early voting, a voter

does not have to provide an excuse for being unable to vote on Election Day itself.

      107. Pennsylvania does not allow in-person early voting at polling places.



85
  Keith Gushard, Paper ballots at polling places for June 2 election, Meadville
Tribune (Apr. 23, 2020), https://www.meadvilletribune.com/news/paper-ballots-at-
polling-places-for-june-2-election/article_72d77f4a-850c-11ea-bcf2-
abc7ccd89009.html.

                                         43
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 47 of 73




      108. Act 12, purportedly enacted to address voter safety concerns for the

Primary Election, did not provide for early voting. Thus, it is unlikely that the

Pennsylvania General Assembly will provide for early voting for the General

Election, despite the ongoing pandemic.

      109. Thus, for the upcoming General Elections, Pennsylvanians will have a

period of thirteen hours on one day to vote at the polls.86

      110. In states with early voting, polling places are often open for several

days over the course of a week or several weeks, rather than one day for a

particular election.

      111. Pennsylvania’s current failure to provide for early voting

unnecessarily put lives of voters at risk during the Primary Election and will again

put the lives and health of voters at risk, and force voters to choose between their

right to vote and risking their health, for the General Election in November,

especially since the fall wave of the pandemic is expected to be much worse.




86
  The 2020 Pennsylvania Elections Calendar, https://www.votespa.com/About-
Elections/Pages/Election-Calendar.aspx.

                                          44
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 48 of 73




      G.     Mail-in Voting During the Pandemic
      112. Pennsylvania allowed mail-in voting for the first time for the Primary

Election, which occurred during the pandemic.

      113. Pennsylvania officials, including Governor Wolf, have encouraged as

many Pennsylvanians as possible to vote by mail, lauding it as safer than in-person

voting.87 However, Pennsylvania’s expansion of mail-in voting does not remedy

the burdens and public health concerns created by polling place consolidation and

failure to provide paper ballots. Rather, the mail-in voting regime imposes its own

burdens on voters, particularly African-American and Latino and impoverished

persons, and therefore does not resolve the burdens of consolidation of polling

risks and the health risks of voting in persons.

      114. On October 31, 2019, Governor Wolf signed Act 77 of 2019 into law.

Whereas previously only electors who were not eligible for absentee ballots were

permitted to vote with mail-in ballots, under Act 77, voters who did not qualify for

absentee ballots also can vote by mail. Thus, Pennsylvania law provides for two

categories of voters who are permitted to vote by means other than voting in

person at a polling location: absentee voters and mail-in voters.



87
  Ron Southwick, Dealing with mail-in ballots emerges as major challenge for Pa.
primary election, PennLive (May 28, 2020), https://www.pennlive.com/news/
2020/05/dealing-with-mail-in-ballots-emerges-as-major-challenge-for-pa-primary-
election.html.

                                          45
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 49 of 73




      115. Under Pennsylvania’s current mail-in voting regime, the deadline for

voters to apply for an absentee ballot or a mail-in ballot is “five o’clock P.M. [on]

the first Tuesday prior to the day of any primary or election.” 25 P.S.

§§ 3146.2a(a) (2019), 3150.12a(a) (2019). This was the same deadline that was in

place when only voters who qualified for absentee ballots could vote by mail.

Thus, although the population of persons who may vote by mail was greatly

expanded, the county election offices were not given additional time to process

greater numbers of applications.

      116. Voters can apply to vote-by-mail online, but only if they have a

Pennsylvania driver’s license or non-driver photo identification from the

Pennsylvania Department of Transportation (PennDOT). If they do not have a

PennDOT identification card, they can download and print an absentee or mail-in

ballot application, complete it on paper, and mail it to their county board of

elections.

      117. If a voter submits an application and the county board of elections

determines that the voter meets the statutory requirements for an absentee ballot or

a mail-in ballot, the board sends a ballot to the voter. See 25 P.S.

§§ 3146.2a(a.3)(3), 3150.12b(a)(1).




                                          46
      Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 50 of 73




      118. To be counted, the voter’s absentee or mail-in ballot must be received

by the county board of elections “on or before eight o’clock P.M. the day of the

primary or election.” 25 P.S. §§ 3146.6(a)(1)(), 3146.8(g)(1)(ii), 3150.16(c).

      119. “‘These deadlines have real consequences,’ said Delaware County

Council Member Christine Reuther. ‘And one of them is, people are going to be

disenfranchised.’”88

      120. During the June 2020 Primary Election, Governor Wolf signed an

executive order extending the deadline for county election offices to receive

absentee or mail-in ballots by mail to 5:00 p.m. on June 9, 2020, but only for six

counties: Allegheny, Dauphin, Delaware, Erie, Montgomery, and Philadelphia

counties.89 There was no explanation provided for why the deadline did not apply

statewide. In fact, Governor Wolf attributed the need for an extension not to the

pandemic, but to protests over the death of George Floyd (an unarmed black man

killed by a Minneapolis police officer), and curfews put in place in some

Pennsylvania municipalities in response to protests, not to the challenges of voting


88
   Jonathan Lai, Tens of thousands of Pennsylvania mail ballots were turned in
after the deadline. November could be worse., Phila. Inquirer (June 10, 2020),
https://www.inquirer.com/politics/election/pa-mail-ballots-deadline-2020-primary-
election-20200610.html?utm_medium=referral&utm_source=ios&utm_campaign=
app_ios_article&utm_content=XZXYGZCE4RHBVJCWYNN3DG26CI.
89
   Governor Tom Wolf: Gov. Wolf Signs Executive Order Extending Mail Ballot
Deadline in Six Counties to June 9, Press Release (June 1, 2020),
https://www.governor.pa.gov/newsroom/gov-wolf-signs-executive-order-
extending-mail-ballot-deadline-in-six-counties-to-june-9/.

                                         47
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 51 of 73




during a pandemic. If not for the protests, Governor Wolf may not have granted

any extensions.

      121. Limiting the extension to certain counties led to significant confusion

among Pennsylvanians as to when mail-in ballots were actually due. Indeed,

Governor Wolf initially announced at a June 1, 2020 press conference that the

extension would apply throughout the entire state, only to later correct himself.

      122. Voters who timely request an absentee or mail-in ballot, but do not

receive the ballot with sufficient time before election day, face significant hurdles

in exercising their right to vote. As a default rule, voters who request an absentee

or mail-in ballot may not vote by regular ballot in person on Election Day, even if

they have not cast the absentee or mail-in ballot. 25 P.S. §§ 3146.3(e), 3150.13(e).

If a voter requested an absentee or mail-in ballot but wishes to vote in person on

election day, the voter may cast a regular ballot at a polling place only if the voter

brings the absentee or mail-in ballot to the polling place (along with the envelope

that came with it), “remits” (or “spoil[s]”) the absentee or mail-in ballot, and

submits a sworn statement in substantially the following form:

      I hereby declare that I am a qualified registered elector who has
      obtained an absentee ballot or mail-in ballot. I further declare that I have
      not cast my absentee ballot or mail-in ballot, and that instead I remitted
      my absentee ballot or mail-in ballot to the judge of elections at my
      polling place to be spoiled and therefore request that my absentee ballot
      or mail-in ballot be voided.
25 P.S. §§ 3146.6(b)(3), 3150.16(b)(3).


                                          48
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 52 of 73




      123. If the voter does not bring the absentee or mail-in ballot and the

accompanying envelope to the polling place, the voter may cast only a provisional

ballot. 25 P.S. §§ 3146.3(e), 3150.16(b)(2).

      124. For the June 2020 primary, the county elections officers received

tremendous increases in applications to vote by mail beyond numbers received in

previous elections when only absentee ballots were available. Pennsylvania

election officials estimated that as many as 2 million voters total would apply to

vote by mail.90 “Ultimately, more than 1.8 million voters applied for a mail-in or

absentee ballot.”91

      125. In the weeks before the Primary Election, the county election offices

tried to add extra personnel to process applications and procure additional print and

mailing services to prepare ballots for delivery. As acknowledged by Jonathan

Marks, the Deputy Secretary for Elections and Commissions for Pennsylvania, due

to the impact of COVID-19, many county election offices were still unable to keep

up with the applications and experienced a tremendous backlog in applications.




90
   Decl. of Jonathan Marks, the Deputy Secretary for Elections and Commissions
for Pennsylvania, Crossey v. Boockvar, No. 266 MD 2020 (May 18, 2020) [Marks
Decl.] ¶ 32.
91
   Trump, Biden win Pennsylvania primary contests amid unrest, pandemic,
TRIBLive–Associated Press (June 2, 2020), https://triblive.com/news/
pennsylvania/pennsylvania-primary-begins-amid-unrest-pandemic/.

                                         49
         Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 53 of 73




Some counties were unable to catch up with their pending applications and process

new applications that were received just prior to the application deadline.

        126. Just weeks before the election, other counties, including Philadelphia,

had only began mailing out their ballots.

        127. For other county election offices that were able to process and send

out a large percentage of mail-in ballots for approved applicants by May 19, 2020,

only about 20% of ballots mailed out had been received as voted ballots by the

county election offices.92

        128. Jonathan Marks, the Deputy Secretary for Elections and Commissions

for Pennsylvania, noted that the United States Postal Service (“USPS”) is

experiencing delays in processing of first-class mail that extended, and will extend,

mailing times during the pandemic, which in turn, resulted in delays at all steps of

the mail-in voting process: (1) county election offices receiving voters’

applications, (2) voters receiving their ballots, and (3) county election officers

receiving Pennsylvanians’ voted ballots for counting.

        129. Many voters who timely requested an absentee or mail-in ballot one

week before Election Day were precluded from voting in the Primary Election

because they did not have sufficient time to receive and return the ballot to the




92
     Marks Decl. ¶ 32.

                                            50
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 54 of 73




board of elections by Election Day.93 Those voters did not have their votes

counted.

      130. For a large portion of those voters who did not receive their ballots or

were unable to mail it back in time, the insufficient number of polling places open

on Primary Election day, including that their new polling place might be far away

or not easily accessible, interfered with voters’ capacity to safely vote by regular

ballot in person.

      H.     Severe Burdens on Pennsylvanians Under Pennsylvania’s Current
             Election Regime During the Pandemic
      131. The experiences of Pennsylvania voters in the Primary Election

detailed throughout this Petition is just a preview of what is going to happen during

the November General Election, given that greater numbers of voters are likely to

vote in presidential election and the second wave of COVID-19 is expected by

health experts to be far worse. Due to closed polling places and reduced numbers

of poll workers on June 2, long lines were seen outside polling places throughout

the state. Other states, such as Wisconsin, that had similar lines and crowding at

their polling places for the primary election, observed large increases in the state’s


93
   Ivey DeJesus, In communities of color, Pa. primary was marred by
irregularities, including voter intimidation, advocates say, PennLive (June 3,
2020), https://www.pennlive.com/news/2020/06/in-communities-of-color-the-
primary-was-marred-by-a-slew-of-irregularities-including-voter-intimidation-say-
pa-voting-advocates.html (“Legions of voters reported having never received the
mail-in ballot.”).

                                          51
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 55 of 73




number of COVID-19 cases. 94 According to researchers who studied the

Wisconsin primary and patterns of COVID-19 cases, the data suggest that counties

with higher numbers of voters per polling location saw notably higher increases in

their positive test rate in the weeks following the election, relative to those with

lower in-person votes per location realities.95 There is nothing to suggest that

Pennsylvania will not experience the same uptick in COVID-19 cases in the

coming weeks.

      132. In addition, the difficulties experienced by many Pennsylvania voters

in the Primary Election is likely to discourage them and other Pennsylvanians,

especially those vulnerable to COVID-19, from voting in-person in November.

      133. As observed with the June Primary Election, a dramatic reduction in

the number of polling places means voters have to travel longer distances to cast

ballots. It also means congregating more voters into fewer polling places,

increasing their contact with others and the risk of spreading the coronavirus.

Although Act 12’s provisions for consolidation expire after the Primary Election,

that multiple counties sought to reduce their polling places—including, four

counties that consolidated polling places beyond 60%—and the Department of


94
   Meghan Roos, Wisconsin’s In-Person Voting May Have Led To ‘Large’ Increase
In Coronavirus Cases, Study Suggests, Newsweek (May 18, 2020),
https://www.newsweek.com/wisconsins-person-voting-may-have-led-large-
increase-coronavirus-cases-study-suggests-1504801.
95
   Id.

                                          52
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 56 of 73




State improved all plans to reduce polling places suggests that reduction will also

proceed for the November General Election.

      134. In addition, changing polling place locations causes voter confusion.96

This problem was exacerbated in the June primary by the fact that notice of the

change in polling locations was required only to be posted at the county board of

elections office and on the website. Voters who were unable to travel to the county

board of elections office and/or do not have access to the Internet experienced

significant hardship in determining their polling location. In Philadelphia, for

instance, “some voters showed up at their normal location to find facilities

shuttered with no signs directing them to a consolidated location.”97

      135. Although the Department of State issued guidance for polling

locations to follow social distancing and for disinfecting polling sites during the

pandemic and said it would supply masks, gloves, hand sanitizer and other

cleaning sanitizers, and tape to mark the floor for distance markers, and the

Department may issue similar guidance or provisions for the November election,




96
  Id.
97
  Amy Gardner, Elise Viebeck, & Natalie Pompilio, Primary voters in 8 states and
D.C. faced some confusion, long lines and poor social distancing, Wash. Post
(June 2, 2020), https://www.washingtonpost.com/politics/in-pennsylvania-
officials-prepare-for-coronavirus-civil-unrest-to-disrupt-tuesday-
primary/2020/06/02/96a55c40-a4be-11ea-b619-3f9133bbb482_story.html.

                                          53
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 57 of 73




these measures did not, and will not, alleviate all risks of in-person voting,

especially to vulnerable populations, or in the event of crowding at polling places.

      136. On June 2, a number of polling places experienced significant

crowding, and social distancing was not maintained. In some instances, polling

places lacked markings on the floor for social distancing and workers neglected to

wear masks, forcing voters to feel unsafe and leave before casting votes.98 In other

instances, voters reported “crowded” polling rooms and “voice[d] concerns about

the safety of voting . . . during a pandemic.”99

      137. Pennsylvania’s inadequate vote-by-mail procedures do not present a

viable alternative for many Pennsylvanians during the pandemic, considering the

severe burdens imposed on many voters by Pennsylvania’s vote-by-mail scheme:

The deadlines for mail-in applications and submission of mail-in ballots proved to

be unworkable for the Primary Election. Voters were advised that they may apply



98
   See, e.g., Christine Vendel, Man refuses to vote after some Dauphin County poll
workers wouldn’t wear masks, PennLive (June 2, 2020), https://www.
pennlive.com/news/2020/06/man-refuses-to-vote-after-some-dauphin-county-poll-
workers-wouldnt-wear-masks.html; Lehigh County poll workers refusing to wear
PPE, and other election day challenges, FOX56 Newsroom (June 2, 2020),
https://fox56.com/news/local/lehigh-county-poll-workers-refusing-to-wear-ppe-
and-other-election-day-challenges (reporting that some poll workers refused to
wear PPE).
99
   Avi Wolfman-Arent et al., On unprecedented Pa. primary day, high turnout in
West Philly, too-big ballots in Bucks, WHYY (June 2, 2020), https://whyy.org/
articles/polls-open-in-pa-amid-historic-mix-of-civil-unrest-economic-strife-and-
covid-19.

                                          54
      Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 58 of 73




for mail-in ballots up until one week before the election. But many voters waited

until that deadline or close to that deadline because the Pennsylvania election

scheme only requires that voters receive fifteen days’ notice of a change in polling

places—a change that will be dispositive of many voters’ voting methods. By

then, the right to vote depended on the actions of third parties—the county board of

elections and a postal service experiencing difficulties, delays, and budget

shortfalls—and there was insufficient time to resolve logistical challenges.100 The

requirement that mail ballots be received on or before Election Day did not take

into account disruptions in mail delivery or in processing by the county board of

elections during the COVID-19 pandemic.




100
   According to the National Association of Letter Carriers, as of mid-April, 900
postal workers tested positive for the coronavirus, 600 additional workers were
presumed positive, and more than 8,000 were in quarantine. Alanis King,
‘The supervisor coughed in a coworker’s direction as a joke’: As coronavirus
cases at the US Postal Service surpass 1,200, employees say a lack of supplies
and care is putting them at risk, Business Insider (Apr. 25, 2020),
https://www.businessinsider.com/postal-workers-usps-worry-for-their-safety-amid-
coronavirus-pandemic-2020-4. Postal workers in Pennsylvania are no different.

                                         55
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 59 of 73




      I.     Severe, Unequal Burdens on African-American and Latino
             Pennsylvanians Under Pennsylvania’s Current Election Regime
             During the Pandemic
      138. African-American and Latino populations are severely and

disproportionately impacted by the current election scheme in place for the primary

and General Elections during the pandemic.

      139. Studies show that African-American and Latino voters are less likely

to vote by mail,101 and face greater difficulties in voting by mail than the general

population. For example, “[t]he online ballot application form is also available

only in English.”102

      140. Across all U.S. census racial and ethnic classifications, African

Americans are least likely to use vote-by-mail options. For example, during the

2018 midterm elections, only about 11 percent of African-American voters cast

ballots by mail, compared with 23.5 percent of white voters. To vote by mail, an

individual must first receive a ballot at their address, which may prove challenging

for people who frequently move or lack permanent addresses. African Americans

have the highest move rates in the United States and are about 3 percentage points


101
    Reid J. Epstein & Stephanie Saul, Does Vote-by-Mail Favor Democrats? No.
It’s a False Argument by Trump., N.Y. Times (Apr. 10, 2020, updated June 10,
2020), https://www.nytimes.com/2020/04/10/us/politics/vote-by-mail.html.
102
    Nick Corasaniti, What Pennsylvania’s ‘Dry Run’ Election Could Reveal About
November, N.Y. Times (June 2, 2020, updated June 3, 2020),
https://www.nytimes.com/2020/06/02/us/politics/pennsylvania-primary-
election.html.

                                         56
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 60 of 73




more likely to move than their white counterparts. Additionally, African

Americans account for nearly 40 percent of the U.S. homeless population—those

who lack a “fixed, regular, and adequate nighttime residence,” according to the

U.S. Department of Housing and Urban Development. For voters who frequently

move or lack permanent addresses, in-person voting options often offer the only

means by which they can cast a ballot.

      141. African-American and Latino voters, especially in urban areas like

Philadelphia, are also less likely to have access to private means of transportation

and more likely to rely on public transportation.103 Thus, it is more difficult for

African-American and Latino voters to travel farther distances to vote at

consolidated polling locations, or return their mail-in ballots at county election

offices, should they be unable to return the ballot by mail.

      142. As a result, African-American and Latino voters are severely and

disproportionately impacted by consolidation of polling places because, without

adequate mail-in protections, they must forgo their right to vote or accept public

health risks on public transit, where social distancing may be unmanageable. This

was born out in the June 2 Primary Election. “For example, in Penn Hills, a

community on the outskirts of Pittsburgh that has a large black population, more


103
   Monica Anderson, Who relies on public transit in the U.S., Pew Research
Center Fact Tank (Apr. 7, 2016), https://www.pewresearch.org/fact-
tank/2016/04/07/who-relies-on-public-transit-in-the-u-s/.

                                          57
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 61 of 73




than 50 polling locations are being consolidated into one location.”104 And

“polling places in communities of color saw longer lines than other areas.”105

      143. The unequal burden is compounded by the consolidation of polling

places in locations that are not easily accessible through means of public

transportation during the pandemic. Due to consolidated polling places, some

voters “described walking three-quarters of a mile to get there instead of to their

usual polling place in one of the densest parts of the city.”106 For people without

transportation or reliable public transit, reaching a polling place may be

impossible.

                                     COUNT I
  During this Pandemic, the Commonwealth’s Election Laws and Practices
 Severely Burden the Right to Vote of Many Pennsylvania Voters in Violation
              of Article I, § 5 of the Pennsylvania Constitution
      144. Petitioner hereby incorporates the foregoing Paragraphs 1-143 as if

they were fully set forth herein.


104
    Nick Corasaniti, What Pennsylvania’s ‘Dry Run’ Election Could Reveal About
November, N.Y. Times (June 3, 2020), https://www.nytimes.com/2020/06/02/us/
politics/pennsylvania-primary-election.html.
105
    Ivey DeJesus, In communities of color, Pa. primary was marred by
irregularities, including voter intimidation, advocates say, PennLive (June 3,
2020), https://www.pennlive.com/news/2020/06/in-communities-of-color-the-
primary-was-marred-by-a-slew-of-irregularities-including-voter-intimidation-say-
pa-voting-advocates.html.
106
    Avi Wolfman-Arent et al., On unprecedented Pa. primary day, high turnout in
West Philly, too-big ballots in Bucks, WHYY (June 2, 2020), https://whyy.org/
articles/polls-open-in-pa-amid-historic-mix-of-civil-unrest-economic-strife-and-
covid-19.

                                         58
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 62 of 73




       145. The Pennsylvania Constitution’s Free and Equal Elections Clause

declares that “[e]lections shall be free and equal; and no power, civil or military,

shall at any time interfere to prevent the free exercise of the right of suffrage.” Pa.

Const. art. I, § 5.

       146. Elections are free and equal only if “the regulation of the right to

exercise the franchise does not deny the franchise itself, or make it so difficult as to

amount to a denial; and when no constitutional right of the qualified elector is

subverted or denied him.” Winston v. Moore, 91 A. 520, 523 (Pa. 1914). The

clause prevents interference with the exercise of the right to vote “even if the

interference occurs by inadvertence.” League of Women Voters v. Commonwealth,

178 A.3d 737, 811 (Pa. 2018); In re New Britain Borough Sch. Dist., 145 A. 597,

599 (Pa. 1929) (noting that purpose of legislation was “meritorious” but that “in

attempting to secure a laudable result, legislation cannot be enforced which

violates fundamental rights secured by the Constitution”). The “plain and

expansive sweep of the words ‘free and equal’” is “indicative of the framers’ intent

that all aspects of the electoral process, to the greatest degree possible, be kept

open and unrestricted to the voters of the Commonwealth, and, also, conducted in a

manner which guarantees, to the greatest degree possible, a voter’s right to equal

participation in the electoral process for the selection of his or her representatives

in the government.” League of Women Voters, 178 A.3d at 804.


                                          59
          Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 63 of 73




      147. Requiring voters to risk their health by voting at a polling place on

Election Day would be a severe burden. If a voter cannot complete a mail-in

ballot safely at home (for any reason) and also cannot safely vote in person

(because of the conditions of the polling place), then their vote has effectively been

denied.

      148. Requiring voters to risk their health by voting at a polling place that

uses unsafe practices is a severe burden on the right to vote.

      149. Expanded access to mail-in voting is critical in the pandemic for those

people who cannot or prefer not to vote in person.

      150. All voters should have an adequate opportunity to vote by mail.

      151. There must be an adequate number of polling places open to allow

voters to enter and vote safely without overcrowding.

      152. Voters should be able to cast votes without touching common plastic

or metal surfaces that have been touched repeatedly by dozens or hundreds of other

voters.

      153. Polling places should be open for early access voting in order to help

alleviate crowds at polling places, allow for social distancing measures, and help to

provide some measure of comfort for those with health concerns.

      154. Early voting (which Pennsylvania lacks) would reduce crowding at

the polls and thus help reduce the spread of COVID-19 because some voters who


                                          60
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 64 of 73




otherwise would have crowded into polling places on Election Day would naturally

stagger their voting over multiple days or weeks. At least several days of early

voting could dramatically reduce the number of voters congregating in polling

places at any one time.

                                      COUNT II
          During this Pandemic, the Commonwealth’s Election Laws and
    Practices Will Disproportionately and/or More Severely Burden Many
     Pennsylvania Voters in Violation of Article I, § 5 of the Pennsylvania
                                Constitution
       155. Petitioner hereby incorporates the foregoing Paragraphs 1-143 as if

they were fully set forth herein.

       156. The Pennsylvania Constitution’s Free and Equal Elections Clause

declares that “[e]lections shall be free and equal; and no power, civil or military,

shall at any time interfere to prevent the free exercise of the right of suffrage.” Pa.

Const. art. I, § 5.

       157. As noted above, the Free and Equal Elections Clause requires that

elections be “equal.” Pa. Const. art. I, § 5. This clause ensures “that the power of

[an individual’s] vote in the selection of representatives be equalized to the greatest

degree possible with all other Pennsylvania citizens.” League of Women Voters,

178 A.3d at 817. The clause is “specifically intended to equalize the power of

voters in our Commonwealth’s election process.” Id. at 812. Because the Free and

Fair Elections Clause protects “a voter’s individual right to an equal,


                                          61
        Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 65 of 73




nondiscriminatory electoral process,” League of Women Voters, 178 A.3d at 810,

“open to all qualified electors alike,” Winston, 91 A. at 523, onerous burdens on

some people’s right to vote are impermissible.

       158. In addition, the Pennsylvania Constitution’s Equal Protection Clause

prohibits the Commonwealth or any of its political subdivisions from

“discriminat[ing] against any person in the exercise of any civil right.” Pa. Const.

art. I, § 26.

       159. The burdens and risks faced by voters who must or prefer to vote in

person are substantially and unjustifiably increased as compared to voters who can

easily vote by mail. These burdens and risks will fall disproportionately and more

severely on African-American and Latino voters, because they are

disproportionately likely to have to stand in long lines and be subject to large

crowds in order to vote, placing them at greater risk for person-to-person

transmission of coronavirus, as well as disproportionately likely to suffer from

other risk factors that make them more susceptible to the coronavirus.

       160. Thus, Pennsylvania’s current voting scheme violates voters’

constitutional right to free and equal elections.




                                          62
          Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 66 of 73




                                    COUNT III
          During this Pandemic, the Commonwealth’s Election Laws and
    Practices Will Disproportionately and/or More Severely Burden Many
           Pennsylvania Voters in Violation of Article I, §§ 1 and 26
      161. Petitioner hereby incorporates all foregoing Paragraphs 1-143 as if

they were fully set forth herein.

      162. Article I, Section 1 of the Pennsylvania Constitution provides: “All

men are born equally free and independent, and have certain inherent and

indefeasible rights, among which are those of enjoying and defending life and

liberty, of acquiring, possessing and protecting property and reputation, and of

pursuing their own happiness.”

      163. Article I, Section 26 provides: “Neither the Commonwealth nor any

political subdivision thereof shall deny to any person the enjoyment of any civil

right.”

      164. This Court applies three standards of scrutiny depending on the type

of government classification at issue. See William Penn Sch. Dist. v. Pa. Dep’t of

Educ., 170 A.3d 414, 457-58 (Pa. 2017). Pennsylvania’s election scheme violates

equal protection under any of this Court’s standards.

      165. When “a fundamental right has been burdened,” this Court applies

“strict scrutiny.” Id. at 458. And the “right to vote” is a “fundamental” right.

Banfield v. Cortés, 110 A.3d 155, 176 (Pa. 2015); In re Nader, 858 A.2d 1167,

1181 (Pa. 2004) (“[W]here the fundamental right to vote is at issue, a strong state

                                          63
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 67 of 73




interest must be demonstrated.”); Smith v. City of Phila., 516 A.2d 306, 311 (Pa.

1986) (“The most protected rights, fundamental rights, are those which have their

source, explicitly or implicitly, in the Constitution.”).

      166. Pennsylvania’s election scheme is subject to strict scrutiny because it

disproportionately burdens some individuals in connection with their fundamental

right to vote. Reducing polling places and restricting access to mail-in and early

voting will necessarily result in differential treatment of similarly situated voters—

some disenfranchised and some not. And enforcement of the election scheme

amid the COVID-19 pandemic necessarily will give rise to another, more

pernicious form of differential treatment: The ability of citizens to cast their votes

will depend on their capacity and willingness to risk their health and safety by

voting in person as an alternative to submitting a timely requested mail-in ballot

that otherwise would not be counted.

      167. The Commonwealth has no legitimate interest, let alone a compelling

one, in reducing polling places and restricting access to mail-in and early voting

that will inevitably cause this arbitrary disenfranchisement. The abstract goals of

ensuring that elections are orderly and administered uniformly is not sufficient to

support widespread, arbitrary disenfranchisement in the face of a public-health

crisis. And even if it were, reducing polling places and restricting access to mail-in

and early voting is not necessary to further that interest.


                                           64
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 68 of 73




      168. Even if strict scrutiny did not apply, the challenged provisions would

be subject to an “intermediate” (or “heightened”) standard of review because they

unquestionably involve an “important” right. William Penn Sch. Dist., 170 A.3d at

458. For a law to pass intermediate scrutiny, “the government interest [must] be an

‘important’ one” and “the classification be drawn so as to be closely related to the

objectives of the legislation.” James v. SEPTA, 477 A.2d 1302, 1307 (Pa. 1984).

Reducing polling places and restricting access to mail-in and early voting amid the

COVID-19 pandemic fail intermediate scrutiny as well.

      169. Finally, even absent heightened scrutiny, enforcing the challenged

scheme during the COVID-19 crisis violates equal protection under this Court’s

rational-basis test. “[T]reating people differently under the law” must further a

legitimate state interest and must be reasonably related to that interest. Curtis v.

Kline, 666 A.2d 265, 268 (Pa. 1995). In other words, government classifications

must be “reasonable rather than arbitrary.” Id.

      170. Reducing the number of polling places, without access to early voting

or sufficient access to mail-in voting, will arbitrarily disenfranchise voters and thus

does not pass the rational-basis test. There is “no rational reason” to

disenfranchise certain, arbitrarily selected voters based on these inevitable

overcrowding and delays that are entirely outside their control, and to offer, as the




                                          65
       Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 69 of 73




only potential recourse, that those voters risk their lives to vote in person. Curtis,

666 A.2d at 260.

       171. Similarly, compelling voters in certain counties to repeatedly touch

surfaces previously touched by dozens or hundreds of strangers without adequate

disinfection, or to undergo the risk of excessive and unsafe time spent waiting in

line due to time-consuming disinfection and/or equipment downtime, will

arbitrarily disenfranchise voters and thus does not pass the rational-basis test.

                             REQUEST FOR RELIEF
       WHEREFORE, Petitioner requests that this Court enter judgment in its favor

and:

             a.     Direct Respondents to require each county board of election to

                    maintain a sufficient a number of polling places such that each

                    resident can exercise his or her right to vote;

             b.     Direct Respondents to provide that each county board of

                    election give adequate notice to voters of any change in polling

                    place by mailing notice to voters sufficiently in advance of the

                    General Election, as well as posting at old polling places;




                                          66
Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 70 of 73




     c.    Permit early voting for the General Election in advance of

           election day;

     d.    Require increased access to vote by mail across the

           Commonwealth, by among other things, automatically sending

           mail-in ballot applications to all registered voters in accordance

           with their language preferences; ensuring that absentee and

           mail-in ballots are available in formats that are accessible to

           voters with disabilities without requiring assistance from

           another person; requiring each county to provide ballot

           dropboxes, and accepting ballots returned to a drop-box by close

           of polls on Election Day; and providing adequate guidance to

           election officials when verifying mail ballots through signature

           matching and require notice and an opportunity to cure a mail

           ballot flagged for signature mismatch;

     e.    Require that all polling places in the Commonwealth use hand-

           marked paper ballots for the 2020 General Election, while

           retaining at least one accessible voting machine per polling

           place for those who request one and as required by federal law;

           and




                                 67
      Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 71 of 73




            f.    Grant such other relief as may be just and proper.

Date: June 18, 2020
                                     /s/ Sozi Pedro Tulante

                                     Sozi Pedro Tulante (Pa. 202579)
                                     Julia Chapman (Pa. 315959)
                                     Tiffany Engsell (Pa. 320711)
                                     Craig Castiglia (Pa. 324320)
                                     DECHERT LLP
                                     Cira Centre
                                     2929 Arch Street
                                     Philadelphia, PA 19104
                                     215.994.4000

                                     Neil Steiner (pro hac vice forthcoming)
                                     DECHERT LLP
                                     Three Bryant Park
                                     1095 Avenue of the Americas
                                     New York, NY 10036
                                     212.698.3822

                                     Ronald Fein (pro hac vice forthcoming)
                                     John Bonifaz (pro hac vice forthcoming)
                                     Ben Clements (pro hac vice forthcoming)
                                     Free Speech For People
                                     1320 Centre Street #405
                                     Newton, MA 02459
                                     617.244.0234


                                     Attorneys for Petitioner NAACP State
                                     Conference of Pennsylvania




                                       68
Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 72 of 73
      Case 2:20-cv-00966-NR Document 76-2 Filed 07/13/20 Page 73 of 73




                                CERTIFICATION

      I certify that this filing complies with the provisions of the Public Access

Policy of the Unified Judicial System of Pennsyvlania: Case Records of the

Appellate and Trial Courts that require filing confidential information and

documents differently than non-confidential information and documents.


Date: June 18, 2020                    /s/ Sozi Pedro Tulante
                                       Sozi Pedro Tulante (Pa. 202579)
